DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-39 are presented for examination.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/21 has been entered.
 
Response to Amendment/Response to Arguments
3.	Applicant's arguments and amendment filed 6/29/21 have been fully considered and they are persuasive.
Allowable Subject Matter
4.	Claims 1-39 allowed.
The following is an examiner’s statement of reasons for allowance: 
The allowability of the independent claims 1, 18 and 33, resides, at least in part, in that closest prior art of UVM (US 2015/0380936) discloses the node has three states and each state has a fixed request probability. So, the request probability within a given state is determined only by what the node state was (e.g., high, mid, low) and without considering any node condition, para. [0026]-[0027]; however, the prior art does not disclose or suggest, alone or in combination, a plurality of probability states that define corresponding request probabilities, wherein at least one of the probability states defines a 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-fee).
/KIDEST BAHTA/Primary Examiner, Art Unit 2119